DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 2/22/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Kitamura et al. U.S. PGPUB No. 2006/0245636 discloses a charged particle beam apparatus, comprising: a charged particle beam optical system 7 configured to irradiate a plurality of irradiation points on a sample (as illustrated in figure 10), which are different in position or time (position), with a charged particle beam (the primary electron beam illustrated in figure 1); a detector 330 configured to detect electrons emitted from the sample in response to irradiation of the charged particle beam by the charged particle beam optical system (“Intensity of the secondary electrons detected by the secondary electron detector 330 is converted into an image of a pattern to-be-inspected by the image acquisition device 317” [0261]); a calculator configured to calculate a dependence relationship between the irradiation points based on the electrons detected by the detector at the plurality of irradiation 
In Kitamura, figure 10 illustrates line scanning of any number of coordinate points along a scanning line. Any number of these coordinate points are scanned in at least first [0253] and second [0254] inspections, and the calculation required to form an image from data scanned at these points (“Intensity of the secondary electrons detected by the secondary electron detector 330 is converted into an image of a pattern to-be-inspected by the image acquisition device 317” [0261]) necessarily constitutes a calculation of a dependence relationship between the irradiation points based on the electrons detected by the detector at the plurality of irradiation points (since the calculation of an image outputs a dependence relationship between detected points in a visual plot of the coordinate locations of data acquired at each of those imaging points). Therefore, when the reference pattern generation unit 11 registers the reference pattern and the operator input parameters into the recipe database 22 as recipe data ([0365]), this is storing a correspondence relationship between the dependence relationship between the irradiation points (the position-dependent image of the sample) and one of a plurality of corresponding equivalent circuits (the design data stored in database 21) of an internal device structure (the circuit described in the [Abstract]). The detected defect ([0253]) is a corresponding equivalent circuit obtained by comparing a calculation 
Kitamura discloses scanning a plurality of points along a line (as illustrated in figure 10) but does not disclose comparing detection results of plural time points acquired by continuously scanning a single location, as claimed.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam apparatus comprising: a calculator configured to compare detection results by a detector at each of a plurality of time points on a sample when a predetermined irradiation point is continuously irradiated with a charged particle beam, so as to calculate a dependence relationship between a plurality of irradiation points while changing a scan direction of each irradiation point from a first scan direction to a second, opposite scan direction.


Regarding dependent claims 2 and 3; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON L MCCORMACK/Examiner, Art Unit 2881